DETAILED ACTION
In the Non-Final Rejection mailed 9/29/2020: claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is being considered.
Response to Amendment
The amendment to the claims filed 3/29/2021 has been entered: claims 1-20 are active.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the combination of Reynolds and Sexton fails to teach or suggest achieving variable ballistic dispersion by sequentially firing a plurality of ammunition cartridges from an automatic weapon comprising assembling the plurality of ammunition cartridges with different predetermined pull strengths packaged together and/or in the same production run, it is noted that features upon which applicant relies (i.e., the plurality of ammunition cartridges being in the same production run) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, applicant supplies arguments directed toward the lack of a teaching of differentiated pull strengths in Reynolds with the belief that the claims require all of the cartridges having different predetermined pull strengths to be manufactured at the same time and in the same production run. However, no such limitation is ever claimed. Claim 1, for example, requires “assembling a plurality of ammunition cartridges such that each of the plurality of ammunition cartridges has a different respective predetermined pull strength”. Clearly, this limitation could be met by first assembling a cartridge with one pull strength and then assembling 
By extension, Reynolds specifically identifies that variations in bullet pull strength from cartridge to cartridge will translate to irregular projectile trajectories, even within the same type and caliber (page 2 lines 2-3 and 10-12), while Sexton teaches a method of achieving variable ballistic dispersion by sequentially firing a plurality of ammunition cartridges from an automatic weapon (col. 1 line 65 – col. 2 line 2). The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination of Sexton and Reynolds would clearly suggest to those of ordinary skill that variable ballistic dispersion may be achieved by sequentially firing cartridges that have different bullet pull strengths. 
Reynolds does not teach away from using adhesive sealants to vary pull strength, as argued by applicant. Instead, Reynolds identifies that adhesive sealants can be used to alter the bullet pull strength of ammunition cartridges (page 2 lines 34-35) without introducing other variables that may be present in cartridges that are crimped (page 2 lines 39-42). 
Also, it is not required, as alleged by applicant, that the dispersion pattern of Sexton must be varied both vertically and horizontally. The examiner notes that least one embodiment disclosed by Sexton only requires a horizontal dispersion (Fig. 4; col. 5 lines 37-46). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Richards Non-Patent Literature (NPL), herein ‘Richards’, and further in view of Sexton (US 7017495), herein ‘Sexton’.
Regarding claims 1, Richards discloses a method (page 3 lines 19-29) of achieving ballistic dispersion (page 2 lines 6-9, page 3 lines 7-10) from an automatic weapon (page 2 lines 23-24, page 3 lines 1-2), the method comprising: 
assembling a plurality of ammunition cartridges (page 3 lines 19-22) such that each of the plurality of ammunition cartridges has a different respective predetermined pull strength (page 2 lines 6-12 and 34-38); 
packaging the plurality of ammunition cartridges into a group (page 3 lines 24-25) for firing from the automatic weapon (page 2 lines 23-24, page 3 lines 1-2).
While Richards discloses wherein bullet pull strength can vary from cartridge to cartridge even within the same type and caliber (page 2 lines 2-3), wherein variation in bullet pull strengths translate into irregular trajectories for projectiles (page 2 lines 10-12), and wherein manufacturers can select different bullet pull strengths as desired by selecting suitable adhesives (page 2 lines 34-38) since it is known that different sealants are available with a range of tested ballistic pull 
Sexton teaches a method of achieving variable ballistic dispersion from an automatic weapon by sequentially firing a plurality of ammunition cartridges from the automatic weapon, wherein the variable ballistic dispersion is achieved by each of the plurality of ammunition cartridges having a different location of impact (Figs. 3, 5, and 11; col. 4 lines 17-27; col. 4 line 59 – col. 5 line 6; col. 5 lines 21-32; col. 5 lines 47-64; col. 6 lines 34-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the pull strength of the plurality of cartridges of Richards such that the plurality of cartridges achieve variable ballistic dispersion upon being fired sequentially from an automatic weapon as taught by Sexton for the purpose of increasing the probability of striking a desired target (Sexton; col. 6 lines 4-5). 
Regarding claim 2, the modified Richards discloses wherein assembling the plurality of ammunition cartridges includes applying a respective adhesive sealant (page 2 lines 34-38, page 3 line 13) to each of the plurality of ammunition cartridges in a respective circumferential joint between a respective case mouth and a respective projectile thereof (page 3 lines 19-20), the respective adhesive sealants being formulated with different adhesive properties so as to achieve the different respective predetermined pull strengths (page 2 lines 34-38, page 3 lines 11-13).
Regarding claim 3, the modified Richards discloses wherein applying the respective adhesive sealant to each of the plurality of ammunition cartridges includes injecting the respective adhesive sealant into the respective circumferential joint with an applicator having a non-contact jet valve (page 3 lines 19-20).
Regarding claim 4, the modified Richards discloses wherein each of the respective adhesive sealants is formulated to wick around the respective circumferential joint upon injection (page 3 lines 6-7 and 20-21).
Regarding claim 5, the modified Richards discloses wherein applying the respective adhesive sealant to each of the plurality of ammunition cartridges includes passing each of the plurality of ammunition cartridges down a common production line (page 3 lines 24-25) and applying each of the respective adhesive sealants from a respective applicator (page 3 lines 19-21).
Regarding claim 6, the modified Richards discloses wherein each of the respective applicators uses a non-contact jet valve to inject the respective adhesive sealant into the respective circumferential joint (page 3 lines 19-20).
Regarding claim 7, the modified Richards discloses wherein assembling the plurality of ammunition cartridges further includes at least partially curing each of the respective adhesive sealants using ultraviolet radiation (page 3 lines 21-23).
Regarding claim 8, the modified Richards discloses wherein each of the different respective predetermined pull strengths is at least 125 lbf (page 3 line 11).
Regarding claim 9, the modified Richards discloses wherein the different respective pull strengths vary from 125 lbf to 300 lbf (page 3 line 11).
Regarding claims 10-11, Sexton, as applied above, discloses wherein the plurality of ammunition cartridges include four ammunition cartridges (11, OBP1, OBP2, OBP3; Figs. 3, 5, 11; col. 5 lines 47-64) each having the different respective predetermined pull strengths.
Regarding claims 12, Richards discloses a method (page 3 lines 19-29) of achieving ballistic dispersion (page 2 lines 6-9, page 3 lines 7-10) from an automatic weapon (page 2 lines 23-24, page 3 lines 1-2), the method comprising: 
passing a plurality of ammunition cartridges along a production line (page 3 lines 24-25) with at least first and second portions of the plurality of ammunition cartridges having respective adhesive sealants applied to respective circumferential joints between respective case mouths and respective projectiles thereof (page 3 lines 19-20);

 While Richards discloses wherein bullet pull strength can vary from cartridge to cartridge even within the same type and caliber (page 2 lines 2-3), wherein variation in bullet pull strengths translate into irregular trajectories for projectiles (page 2 lines 10-12), and wherein manufacturers can select different bullet pull strengths as desired by selecting suitable adhesives (page 2 lines 34-38) since it is known that different sealants are available with a range of tested ballistic pull strengths (page 3 lines 11-13), Richards does not expressly teach a method of achieving variable ballistic dispersion from an automatic weapon where first and second portions of a plurality of cartridges have different ballistic trajectories.
Sexton teaches a method of achieving variable ballistic dispersion from an automatic weapon by sequentially firing a plurality of ammunition cartridges from the automatic weapon, wherein the variable ballistic dispersion is achieved by each of the plurality of ammunition cartridges having a different location of impact (Figs. 3, 5, and 11; col. 4 lines 17-27; col. 4 line 59 – col. 5 line 6; col. 5 lines 21-32; col. 5 lines 47-64; col. 6 lines 34-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the pull strength of the plurality of cartridges of Richards such that the plurality of cartridges achieve variable ballistic dispersion upon being fired sequentially from an automatic weapon as taught by Sexton for the purpose of increasing the probability of striking a desired target (Sexton; col. 6 lines 4-5).
Regarding claim 13, the modified Richards discloses wherein each of the respective adhesive sealants is applied from a different applicator (page 3 lines 19-21).
Regarding claim 14, the modified Richards discloses wherein each of the respective adhesive sealants is applied from at least one applicator having a non-contact jet valve (page 3 lines 19-20).
Regarding claim 15, the modified Richards discloses wherein each of the respective adhesive sealants is formulated to wick around the respective circumferential joints upon injection (page 3 lines 6-7 and 20-21).
Regarding claim 16, the modified Richards discloses passing the plurality of ammunition cartridges past at least one ultraviolet light and at least partially curing each of the respective adhesive sealants using UV radiation (page 3 lines 21-23).
Regarding claim 17, Sexton, as applied above, discloses packaging the plurality of ammunition cartridges into a group for firing sequentially from the automatic weapon (Figs. 3, 5, and 11; col. 5 lines 47-64; col. 6 lines 34-37) with the first and second portions of the plurality of ammunition cartridges being interspersed (Figs. 3, 5, and 11; col. 4 lines 17-18).
Regarding claim 18, Richards discloses a group of ammunition cartridges (page 3 lines 19-25) arranged for firing from an automatic weapon (page 2 lines 23-24, page 3 lines 1-2), the group comprising: 
a first ammunition cartridge having a first predetermined pull strength (page 2 lines 2-3 and 6-9, page 3 lines 7-10 and 13) of a first circumferential joint between a first case mouth and a first projectile (page 3 lines 19-20); and 
a second ammunition cartridge having a second predetermined pull strength (page 2 lines 2-3 and 6-9, page 3 lines 7-10 and 13) of a second circumferential joint between a second case mouth and a second projectile (page 3 lines 19-20);
wherein the first and the second predetermined pull strengths are different (page 2 lines 6-12 and 34-38, page 3 line 13).
While Richards discloses wherein bullet pull strength can vary from cartridge to cartridge even within the same type and caliber (page 2 lines 2-3), wherein variation in bullet pull strengths translate into irregular trajectories for projectiles (page 2 lines 10-12), and wherein manufacturers can select different bullet pull strengths as desired by selecting suitable adhesives (page 2 lines 
Sexton teaches a group of ammunition cartridges (11, OBP1, OBP2, OBP3, OBP4) which achieve variable ballistic dispersion upon being sequentially fired from an automatic weapon, wherein the variable ballistic dispersion is achieved by each of the plurality of ammunition cartridges having a different location of impact (Figs. 3, 5, and 11; col. 4 lines 17-27; col. 4 line 59 – col. 5 line 6; col. 5 lines 21-32; col. 5 lines 47-64; col. 6 lines 34-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the pull strength of the plurality of cartridges of Richards such that the plurality of cartridges achieve variable ballistic dispersion upon being fired sequentially from an automatic weapon as taught by Sexton for the purpose of increasing the probability of striking a desired target (Sexton; col. 6 lines 4-5).
Regarding claim 19, the modified Richards discloses wherein the first and second predetermined pull strengths are determined by first and second adhesive sealants located, respectively, in first and second circumferential joints (page 3 lines 19-20).
Regarding claim 20, Sexton, as applied above, discloses a third ammunition cartridge having a third predetermined pull strength of a third circumferential joint between a third case mouth and a third projectile, the third predetermined pull strength being different from the first and second predetermined pull strengths (11, OBP1, OBP2; Figs. 3, 5, 11; col. 5 lines 47-64).
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The ammunition sealant TDS discloses that the sealant is capable of bonding case mouths in ammunition and improving bullet pull force (paragraph 1 under Production Description th point under Product Benefits heading).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


																/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641